Case 8:07-cr-00304-JDW-AEP Document 146 Filed 02/11/21 Page 1 of 2 PageID 621




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                         Case No.: 8:07-cr-304-T-27AEP

JUSTIN FORD
___________________________________/


                                                    ORDER

        BEFORE THE COURT is Defendant Ford’s Motion for Clarification (Dkt. 145). No

response is necessary. The motion is DENIED.

        On his third revocation of supervised release, Ford was sentenced to time served and 18

months of supervised release, “less the period of time [he] spent in federal custody.” (Dkt. 89 at

4). His motion to transfer his supervised release was granted, and Probation was directed to seek

approval of the transfer from the appropriate district court. (Dkts. 126, 130). That request has since

been denied by the Northern District of Georgia’s probation office. Ford moved to terminate his

supervised release, which was denied. (Dkts. 131, 134). His motions to reconsider the denial were

denied.1 (Dkts. 135, 136, 137, 138, 139). He also moved to modify the conditions of his supervised

release, which was denied. (Dkts. 143, 144). He now requests that this Court “clarify the remaining

prison time he would have to complete to have his supervision terminated” should he “turn himself

in.” (Dkt. 145 at 1).




        1
          In an order denying an “emergency” motion for reconsideration, Ford was advised that “additional motions
designated as emergencies without exigent circumstances will not be docketed or considered,” and that “[u]nwarranted
designations of motions as emergencies may result in sanctions.” (Dkt. 139 at 2 n.2).

                                                         1
Case 8:07-cr-00304-JDW-AEP Document 146 Filed 02/11/21 Page 2 of 2 PageID 622




         However, Ford provides no authority entitling him to the relief he seeks.2 Accordingly, his

Motion for Clarification is DENIED. To the extent he seeks modification or termination of his

supervised release under 18 U.S.C. § 3583(e), the request is DENIED.

         DONE AND ORDERED this 11th day of February, 2021.




                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge


Copies to: Defendant, Counsel of Record, U.S. Probation Office




         2
           He provides no authority in support of the proposition that he is able to “turn himself in” to complete his
term of supervised release. To the extent he seeks revocation of his supervised release, imposition of a sentence
following revocation requires consideration of “the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),
(a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” 18 U.S.C. § 3583(e). And district courts are “not empowered to determine
how the Bureau of Prisons should calculate the time that [defendants have] already served for purposes of determining
the remaining length of [a] federal sentence.” United States v. Pressler, 644 F. App’x 972, 976 (11th Cir. 2016); see
also United States v. Coates, 775 F. App’x 669, 670-71 (11th Cir. 2019).

                                                           2
